Citation Nr: 1235963	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-14 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for neuropathy.

3.  Entitlement to service connection for a respiratory disorder, including asbestosis, as secondary to in-service asbestos exposure.

4.  Entitlement to service connection for a heart murmur.

5.  Entitlement to service connection for muscle spasms.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disorder (claimed as cavities).

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disorder of the right side, including cervical stenosis and arthritis.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for blurred vision.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for substance abuse.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dizziness.

14.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

15.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

16.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bipolar disorder/anxiety disorder/depression.

17.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids (claimed as blood in the stools).

18.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

19.  Entitlement to a special home adaptation grant.

20.  Entitlement to specially adapted housing.



REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at Law



ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from June 1972 to August 1974. 

These claims come before the Board of Veterans' Appeals on appeal of December 2007, July 2008, August 2010 and October 2010 rating decisions of the RO.  The  case was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002). 

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to these claims.

During the course of this appeal, the RO characterized the third claim noted on the previous page as entitlement to service connection for asbestosis as secondary to in-service exposure.  However, since filing this claim, the Veteran has made it clear that he is seeking service connection for a respiratory disorder, however diagnosed, as secondary to such exposure.  Due to the Board's disposition of this claim, the Veteran is not prejudiced by the recharacterization.  Bernard v. Brown, 4 Vet. App. 383, 390-92 (1993).

By a rating decision in December 2007, the RO reopened the sixth claim noted on the previous page and thereafter began characterizing that claim as service connection for PTSD.  

Whether new and material evidence has been received to reopen a claim is a legal issue that the Board is required to address even when the RO reopens the claim.  Due to the Board's disposition of this claim, the Veteran is not prejudiced by the recharacterization.  Bernard v. Brown, 4 Vet. App. at 390-92.
 
Since 2009, the Veteran has submitted multiple VA Forms 9 (Appeal to Board of Veterans' Appeals) in support of his claims, some to perfect appeals, others as statements.  In all but one, he indicates that he does not want a hearing before the Board.  In a VA Form 9 dated March 2009, however, he requests a Board hearing at the RO.  

Because the Veteran filed this form before the RO issued a Statement of the Case, the RO wrote the Veteran a letter asking that he clarify whether this document is intended as disagreement with a prior action.  The Veteran responded in the following month by submitting a written statement raising claims for consideration.  

Inasmuch as the March 2009 VA Form 9 was not submitted with the intent of initiating or perfecting an appeal of any of the claims at issue in this case and the Veteran has since indicated on multiple occasions that he does not want such a hearing, the Board considers the March 2009 hearing request not to be controlling as to this appeal.   

On multiple occasions since the RO certified this appeal to the Board for appellate review, the Veteran has submitted additional evidence in support of his claims.  He has not submitted a waiver of RO consideration of this evidence; however, a remand for such action is not necessary as the evidence is duplicative of prior submissions, all of which the RO reviewed in the first instance.

The claims of service connection for schizophrenia; a respiratory disorder, including asbestosis, as secondary to in-service asbestos exposure; PTSD; bilateral hearing loss; and bipolar disorder/anxiety disorder/depression, and the claims for a TDIU rating, a special home adaptation grant and specially adapted housing are being remanded to the RO.



FINDINGS OF FACT

1.  The Veteran currently is not shown to have neuropathy.

2.  The Veteran currently is not shown have a heart murmur. 

3.  The Veteran is not shown to have a condition manifested by muscle spasms that is due to an event or incident of his period of active service.

4.  In a rating decision dated in August 2006, the RO denied the Veteran's claims of service connection for PTSD, blurred vision, substance abuse, chronic fatigue, dizziness, bipolar disorder/anxiety disorder/depression and hemorrhoids; he was notified of the decisions and apprised of his appellate rights, but did not enter a timely appeal. 

6.  The evidence received since August 2006 is neither cumulative, nor redundant of the evidence previously of record and, by itself or when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claims of service connection for PTSD and bipolar disorder/anxiety disorder/depression and raises a reasonable possibility of substantiating those claims.  

7.  The evidence received since August 2006 is neither cumulative, nor redundant of the evidence previously of record, but by itself or when considered with the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claims of service connection for blurred vision, substance abuse, chronic fatigue, dizziness and hemorrhoids and does not raise a reasonable possibility of substantiating those claims.

9.  In a rating decision dated in July 2008, the RO denied the Veteran's claim of service connection for bilateral hearing loss and a dental disorder; he was notified of the decision and apprised of his appellate rights, but did not enter a timely appeal. 

11.  The evidence received since July 2008 is neither cumulative, nor redundant of the evidence previously of record and, by itself or when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss and raises a reasonable possibility of substantiating that claim.

12.  The evidence received since July 2008 is neither cumulative, nor redundant of the evidence previously of record, but by itself or when considered with the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of service connection for a dental disorder or raise a reasonable possibility of substantiating that claim.

13.  In a rating decision dated in September 2008, the RO denied the Veteran's claim of service connection for a disorder of the right side, including cervical stenosis and arthritis, a left knee disorder and a right knee disorder; he was notified of the decision and apprised of his appellate rights, but did not enter a timely appeal. 

15.  The evidence received since September 2008 is neither cumulative, nor redundant of the evidence previously of record, but by itself or when considered with the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claims of service connection for a disorder of the right side, including cervical stenosis and arthritis, a left knee disorder and a right knee disorder or raise a reasonable possibility of substantiating those claims.



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by neuropathy due to disease or injury that was not incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The Veteran does not have a disability manifested by a heart murmur due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The Veteran does not have a disability manifested by muscle spasms due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  New and material evidence has been received to reopen the previously denied claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  New and material evidence has not been received to reopen the previously denied claim of service connection for blurred vision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  New and material evidence has not been received to reopen the previously denied claim of service connection for substance abuse.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  New and material evidence has not been received to reopen the previously denied claim of service connection for chronic fatigue.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

8.  New and material evidence has not been received to reopen the previously denied claim of service connection for dizziness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

9.  New and material evidence has been received to reopen the previously denied claim of service connection for bipolar disorder/anxiety disorder/depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

10.  New and material evidence has not been received to reopen the previously denied claim of service connection for hemorrhoids.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

11.  New and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

12.  New and material evidence has not been received to reopen the previously denied claim of service connection for a dental disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

13.  New and material evidence has not been received to reopen the previously claim of service connection for a disorder of the right side, including cervical stenosis and arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

17.  New and material evidence has not been received to reopen the previously denied claim of service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

18.  New and material evidence has not been received to reopen the previously denied claim of service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  

As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A.§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

With regard to claims to reopen, VA must inform the claimant of the evidence and information necessary to reopen his claim and to establish entitlement to the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In notifying the claimant of what evidence would be considered new and material, VA is to look at the basis of the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in that case.  Id.

In this case, the RO provided the Veteran VCAA notice on these claims by letters dated June 2006, January 2008, March 2008, August 2008, February 2010 and July 2010.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  

Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on disability ratings and effective dates and noted the bases of the last denials of his claims for service connection for PTSD, bilateral hearing loss, a dental disorder, a disorder of the right side, including cervical stenosis and arthritis, blurred vision, substance abuse, chronic fatigue, dizziness, left and right knee disorders, bipolar disorder/anxiety disorder/depression, and hemorrhoids.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  

The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The RO sent one of the notice letters after initially deciding the Veteran's claims; are thus untimely.  

The RO cured this timing defect later, however, by readjudicating these claims in a supplemental statement of the case issued in June 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

In the context of a claim to reopen, VA's duty to assist is limited to the following: (1) making reasonable efforts to obtain non-Federal department or agency records; (2) obtaining records in the custody of a Federal department or agency; and 
(3) obtaining VA and military records.  38 C.F.R. § 3.159(c)(1), (2) and (3).  

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment and personnel records, post-service treatment records and information from the Social Security Administration (SSA).  

The RO also afforded the Veteran VA examinations, during which examiners addressed the etiology of the Veteran's psychiatric disabilities and his overall medical status for the purpose of determining whether he was housebound and needed aid and assistance.  

In VA Forms 9 dated May 2010, December 2010 and April 2011 and VA Forms 21-4138 (Statement In Support Of Claim) dated August 2010 and October 2010, the Veteran requests a medical opinion and additional VA examinations in support of all of his claims.  

The RO did not obtain such an opinion or afford the Veteran VA examinations in support of his claims for service connection for any of the disabilities claimed in this appeal other than those psychiatric in a nature.  However, with regard to the claims being denied, such action is not mandated.  

Under 38 U.S.C.A. § 5103(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, as explained below, with regard to the service connection claims being denied, there is either no competent evidence of record of a current disability or no medical or lay evidence of a possible link between a current disability and service.  VA's duty to provide the Veteran an examination in support of such claims is thus not triggered.  In addition, as previously indicated, there is no such duty with regard to claims to reopen.  


II.  Analysis

A.  Claims for Service Connection

The Veteran contends that he is entitled to service connection for neuropathy, a heart murmur and muscle spasms.  According to written statements the Veteran submitted in June 2010 and August 2010, the muscle spasms developed secondary to the pressure he has been under while pursuing this appeal.  

According to a written statement the Veteran submitted in October 2010, the neuropathy developed secondary to, or is aggravated by, his PTSD.  Allegedly, all of his physical problems are inextricably intertwined with his psychiatric disabilities.  He asks that he be given the benefit of the doubt and of all relevant presumptions in the resolution of his claims.  

In support of his appeal, the Veteran has submitted multiple lay statements from family members discussing the Veteran's medical problems, primarily his psychiatric state and substance abuse.  These statements do not refer to the Veteran's claimed neuropathy, heart murmur or muscle spasms. 

He has also submitted multiple articles referring to the effect of PTSD and other psychological disturbances on an individual's well being and discussing substance abuse.  Some of the articles note a high rate of comorbidity of chronic pain problems in PTSD treatment-seeking veterans, link adverse health outcomes to exposure to traumatic stressors, and indicate that PTSD patients are more likely to have certain medical conditions and poorer self care, making these conditions worse.  

None of the authors of these articles refers specifically to neuropathy, a heart murmur or muscle spasms, in relation to psychiatric disabilities, including PTSD, or otherwise to active military service.  

The Board acknowledges the Veteran's assertions and the other lay statements of record, but those statements, considered in conjunction with the articles and all medical documents in the claims file, do not support granting service connection for neuropathy, a heart murmur or muscle spasms.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

To prevail on the issue of service connection, there must be competent evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Service connection may be presumed for certain chronic conditions such as organic diseases of the nervous system if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b). 

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection in combat cases but rather ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which a current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  


1.  Neuropathy

According to the service treatment records, during service, the Veteran did not report any complaints or findings of neuropathy and no medical professional diagnosed neuropathy.  On discharge examination conducted in July 1974, an examiner noted normal clinical neurologic and upper and lower extremity evaluations.     

Following discharge, beginning in 1988, the Veteran sought treatment for numerous medical complaints (nine volumes of folders in the claims file).  There are fewer records of treatment dated from 1988 to 2001 than there are dated since 2001 and they refer primarily to the Veteran's polysubstance abuse, various vehicle accidents, falls and head injuries, and spinal complaints.  

In 2002 and 2003, respectively, however, the Veteran sustained injuries at work when he fell 12 feet from a ladder, and suffered a cerebrovascular accident.  Since then, he has received extensive treatment for medical complaints, most of which have been attributed to the 2002 fall and/or 2003 stroke, and undergone multiple neurological evaluations.  

During treatment visits and evaluations, the Veteran occasionally reported symptoms that, in some cases, represent a sign of neuropathy, such as numbness, weakness, pins and needles and decreased sensation in an extremity or fingers or toes, but, in this case, no medical professional attributed these symptoms to neuropathy.  

Once the Veteran reported that his doctor had prescribed him Neurotonin for neuropathy.  Indeed, early on, the Veteran was prescribed this drug (eventually discontinued as it caused diarrhea), but again, records from the treating physician do not confirm that that was the intended use.  

In addition, even though the records note that neuropathy is a potential side effect of some of the drugs the Veteran was prescribed over the years, at no point since 1988 has a medical professional diagnosed neuropathy.  

Rather, medical professionals have attributed the Veteran's complaints of numbness, weakness, pins and needles and decreased sensation to his stroke (hemiparesis and hemiplegia), carpal tunnel syndrome and his cervical and lumbar spine and shoulder disabilities.  They have also discussed the symptoms in conjunction with the Veteran's smoking habit and polysubstance abuse. 

The Veteran's representative submitted an article in support of this particular claim, which points out a high rate of comorbidity of chronic pain problems in PTSD treatment-seeking veterans.  

This article does not discuss whether there is also a high rate of comorbidity of neuropathy or signs or symptoms thereof in PTSD treatment-seeking veterans.  In addition, the other articles the Veteran and his representative submitted clearly link adverse health outcomes to exposure to traumatic stressors.  

These articles, while representing competent evidence, are  general and not specific to this claim, neither providing the necessary diagnosis nor specifically linking neuropathy to the Veteran's active service.

The fact remains that no medical professional has diagnosed the Veteran with neuropathy.  His assertions thus represent the only evidence of record doing so.  Although the Veteran is competent to state that he experiences numbness, weakness, pins and needles and decreased sensation in certain areas of his body as all are capable of lay observation, not being a medical professional, he is not competent to diagnose a medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay observable symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition).  

Inasmuch as there is no competent evidence of record establishing that the Veteran currently has neuropathy, the Board concludes that such condition was not incurred in or aggravated by service and may not be presumed to have been so incurred.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  

Rather, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  Hence, service connection must be denied.


2.  Heart Murmur

The service treatment records reflect that, during service, including on enlistment and discharge examinations conducted in May 1972 and July 1974, respectively, no medical professional noted that the Veteran had a heart murmur.  

During post-service treatment visits, the Veteran initially reported no history of a heart murmur and then, after filing his claim, occasionally reported a history of a heart murmur.  He also reported that when he was under a great deal of stress, he could feel his murmur.  Again, however, during treatment visits and evaluations, no medical professional noted that the Veteran had a heart murmur.  In fact, multiple doctors listened to his heart over the years, including during the course of this appeal, and they consistently noted that there was no murmur evident.  

Even assuming there were a finding of a heart murmur of record, the Board points out that some conditions, including heart murmurs, are generally considered to be congenital and developmental in nature and are not deemed acquired diseases or disabilities for VA purposes.  

Under certain circumstances, service connection may be granted for such disabilities if they are shown to have been aggravated during service.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  

In a precedent opinion, VA's General Counsel indicated that, for service connection purposes, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect."  "Congenital diseases" may be service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  

A congenital or developmental "defect" may not be service connected in its own right, but service connection may be granted for additional disability due to disease or injury superimposed upon such defect in service. VAOPGCPREC 82-90.

In this case, by submitting the articles noted, the Veteran might be implying the latter, or more specifically, that he has additional disability as a result of his PTSD and other psychiatric disabilities superimposed upon a heart murmur.  Again, however, according to the medical evidence of record, since the 1970s, no medical professional has noted that the Veteran has a heart murmur.  

The Veteran's assertions represent the only evidence of record diagnosing a heart murmur.  Although the Veteran is competent to state that he feels his heart beating harder or quicker when he is in a state of stress, under Jandreau, he is not competent to diagnose a medical condition such as a heart murmur. 

Inasmuch as there is no competent evidence of record establishing that the Veteran currently has a heart murmur, the Board concludes that such condition was not incurred in or aggravated by service.  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  Hence, service connection must be denied.  


3.  Muscle Spasms

The post-service medical documents, including private treatment records dated since 1991 and VA treatment records dated since 2003, show that the Veteran currently is experiencing muscle spasms.  

Muscle spasms represent symptoms and symptoms, alone, not attributable to a diagnosed disorder, may not be considered a disability as defined by VA.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

During service, the Veteran did not report such spasms (on enlistment examination he reported a prior history of muscle cramps in the legs, but not spasms).  Since discharge, he has taken medication, the side effects of which include muscle spasms.  

Physicians have prescribed other medication to combat the muscle spasms.  During treatment visits, physicians have discussed these spasms in conjunction with post-service injuries and falls, musculoskeletal disabilities and the Veteran's stroke.  No medical professional has attributed them to a disability that is related to the Veteran's active service or otherwise attributed them to an event or incident of his service.  

For the same reasons, the Veteran's statements and the articles he has submitted are not competent evidence linking a disability manifested by muscle spasms to his active service.  In the absence of competent evidence of such a nexus, the Board concludes that muscle spasms were not incurred in or aggravated by service.  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  Hence, service connection must be denied.    


B.  Claims to Reopen

1.  PTSD, Blurred Vision, Substance Abuse, Fatigue, Dizziness, Other Psychiatric Disabilities & Hemorrhoids

In a rating decision dated in August 2006, the RO previously denied the Veteran's claims of service connection for PTSD (also denied in November 2005), blurred vision, substance abuse, chronic fatigue, dizziness, bipolar disorder/anxiety disorder/depression and hemorrhoids.  In deciding these claims, the RO considered the Veteran's service treatment records and post-service VA treatment records.  

With regard to the claimed PTSD, the RO found that, although the Veteran was receiving treatment at a VA Medical Center for this condition, he had not submitted a statement describing any in-service stressors for verification.  Based on this finding, the Board concluded that there was no evidence of record of a verified in-service stressor.

With regard to the claimed blurred vision, chronic fatigue and dizziness, the RO found that these conditions represented symptoms, not disabilities, see Sanchez-Benitez v. West, 13 Vet. App. at 285, that the Veteran was not treated for any chronic eye disability during service, that he did not report fatigue or dizziness in service, and that there was no evidence that the Veteran has a visual disability, chronic fatigue syndrome and/or peripheral vestibular disorder related to service.  

With regard to the claimed substance abuse, the RO found that, although the Veteran was receiving treatment at a VA Medical Center for substance abuse, this disability is not subject to service connection as it is due to willful misconduct.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(d) (2011); VAOPGPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999) (law and regulations preclude an award of direct service connection for a disability that originated due to substance abuse as such abuse is deemed to constitute willful misconduct on the part of the claimant); see also Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1389-91 (for claims filed after October 31, 1990, prohibiting payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse).  
 
With regard to the claimed bipolar disorder/anxiety disorder/depression and hemorrhoids, the RO found that, although the Veteran was receiving treatment at a VA Medical Center for depression and hemorrhoids, there was no evidence that these conditions were related to the Veteran's service. 

By letter dated the same month, the RO notified the Veteran of the rating decision and of his appellate rights with regard to that decision.  Thereafter, the Veteran did not appeal the decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006). 

The Veteran attempted to reopen his claim for service connection for PTSD by written statement received in August 2007.  He attempted to reopen his claims for service connection for substance abuse and hemorrhoids by written statement received in December 2007.  He attempted to reopen his remaining claims by written statement received in February 2008.  

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2011)). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  

This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the RO's August 2006 rating decision includes service personnel records, post-service VA and private treatment records, reports of VA examinations, various articles, information from the State Department of Motor Vehicles, and written statements of the Veteran, multiple family members and his representative.  

With regard to all of the claims at issue in this section of this decision, this evidence is new.  It is neither cumulative, nor redundant of the evidence previously of record.  

With regard to the claims of service connection for PTSD and bipolar disorder/anxiety disorder/depression, this evidence is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate these claims and raises a reasonable possibility of substantiating them.  

First, the Veteran's statements include reference to multiple in-service stressors, one involving alleged personal assault.  The absence of this type of evidence - a stressor statement - formed the basis of the RO's August 2006 denial of the claim of entitlement to service connection for PTSD.  

Second, the Veteran's, his mother's and his sister's lay statements establish continuity of mental health symptomatology since service, when the Veteran reported nervousness and feeling shaky and a medical professional noted possible anxiety and a jumpy and nervous appearance.  

According to the Veteran's family members, when the Veteran came home from service, he was a different person, acted depressed, and reported hearing voices talking about him and following him around.  

Allegedly, since then, his mental health has deteriorated and he has tried to commit suicide on multiple occasions.  The absence of this type of evidence - a relationship between the Veteran's in-service mental health complaints and his current psychiatric disability - formed the basis of the RO's August 2006 denial of the claim of service connection for bipolar disorder/anxiety disorder/depression.

Having determined that new and material evidence has been received, the Board may reopen the claims of service connection for PTSD and bipolar disorder/anxiety disorder/depression.  The Board may not, however, decide these claims on their merits as VA has not yet satisfied its duty to assist the Veteran in the development of these claims.

With regard to the claims of service connection for blurred vision, substance abuse, chronic fatigue, dizziness and hemorrhoids, this evidence is not material.  By itself or when considered with the evidence previously of record, it does not relate to an unestablished fact necessary to substantiate these claims and does not raise a reasonable possibility of substantiating them.  

The Veteran's statements reflect his belief that all of these conditions are related to service.  They include an allegation that he received treatment for hemorrhoids in service, while stationed in Tennessee at fleet preparatory school.  They also include his opinion that he developed these hemorrhoids secondary to an in-service rape and the substance abuse secondary to PTSD, which was caused by the rape.  

His representative's statements reflect her belief that the Veteran's PTSD aggravates his substance abuse.  His mother's statement reflects her belief that the Veteran uses alcohol and drugs to dull his pain from mental health and physical difficulties.  The remainder of the lay statements do not refer to these conditions.

The new medical evidence of record establishes that, during the course of this appeal, the Veteran continued to receive treatment for blurred vision, substance abuse, fatigue, dizziness and chronic hemorrhoids, but no medical professional related these conditions to service, including any rape.  

Rather, they discussed the dizziness and fatigue in conjunction with a 1995 head injury and the stroke and the blurred vision in conjunction with a concussion and post-concussion syndrome diagnosed since 2004.  As well, they noted that the Veteran began drinking and getting intoxicated at age 12, long before service and his first PTSD diagnosis.  They also noted that the Veteran started using drugs in service, again, long before his first PTSD diagnosis.  

The articles discuss male rape and human rights, male survivors of sexual assault and violence, the prevalence of, and treatment for, in-service sexual trauma, predators and victims, the relationship between PTSD and chronic pain and physical illness, the mental health of veterans and substance abuse among veterans and their families.  

The information from the State Department of Motor Vehicles reflect that the Veteran owes fees for multiple DUIs and has had his license suspended for most of the last two decades.  Neither the articles, nor the driving record confirms the Veteran's alleged rape, or refers specifically to any of the Veteran's claimed medical conditions and their alleged relationship to his service.

The absence of the same type of evidence - a link between these conditions and the Veteran's active service - formed one of the bases of the RO's April 2006 denial of these claims.  Also absent from the new lay and medical documents is evidence that the reported blurred vision, chronic fatigue and dizziness represent disabilities, not just symptoms, that the Veteran reported or was treated for a chronic eye disability, fatigue or dizziness during service, or that the substance abuse resulted from other than willful misconduct.   

Having determined that new and material evidence has not been received, the Board may not reopen the claims of service connection for blurred vision, substance abuse, chronic fatigue, dizziness and hemorrhoids.


2.  Hearing Loss & Dental Disorder 

In a rating decision dated in July 2008, the RO previously denied the Veteran's claims of service connection for bilateral hearing loss and a dental disorder.  In deciding the claim, the RO considered the Veteran's service treatment records and post-service VA treatment records.  

With regard to the claimed hearing loss, the RO found that there was no showing of defective hearing in service or of a current hearing loss that is related to service.  

With regard to the claimed dental disability (described as cavities), the RO found that there was no evidence of a current dental disability that was considered disabling pursuant to pertinent regulations, see 38 C.F.R. § 3.381(a) (2011) (generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered disabling conditions and therefore may not be service connected except for the purpose of establishing entitlement to VA outpatient dental treatment), and no evidence that the Veteran had a chronic dental disability in service.  

By letter dated the same month, the RO notified the Veteran of the rating decision and of his appellate rights with regard to that decision.  Thereafter, however, the Veteran did not appeal the decision.  (The Veteran filed a VA Form 9 in March 2009, which was blank, but after the RO sent him a letter seeking clarification and identification of any denial with which he wished to disagree, he did not express disagreement with either of these claims.)  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008). 

The Veteran attempted to reopen these claims by written statements received in May and July 2010.  

The pertinent evidence that has been associated with the claims file since the RO's July 2008 rating decision includes service personnel records, post-service VA and private treatment records, reports of VA examinations, various articles, information from the State Department of Motor Vehicles, and written statements of the Veteran, multiple family members and his representative.  

With regard to the two claims at issue in this section of this decision, this evidence is new.  It is neither cumulative, nor redundant of the evidence previously of record.  

With regard to the claim of service connection for bilateral hearing loss, this evidence is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating it.  

The Veteran's statements include an assertion that he developed hearing loss in service secondary to noise exposure while fueling and flying in helicopters and participating in military exercises on a ship.  His service personnel records and an in-service performance evaluation confirm that he worked during service maintaining and operating a fuel system used to service, in part, helicopters and that he served on a ship, as alleged.  

The VA treatment records establish that the Veteran now has hearing loss of such severity, he requires hearing aids.  The absence of this type of evidence - defective hearing related to service- formed the basis of the RO's July 2008 denial of the claim of entitlement to service connection for bilateral hearing loss.  

Having determined that new and material evidence has been received, the Board may reopen the claim of service connection for bilateral hearing loss.  The Board may not, however, decide this claim on its merits as VA has not yet satisfied its duty to assist the Veteran in the development of the claim.

With regard to the claim of service connection for a dental disorder, this evidence is not material.  By itself or when considered with the evidence previously of record, it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating it. 

The Veteran's statements indicate that he developed a dental disability after a dentist filled his teeth with lead during service.  Allegedly, these fillings are falling out causing his gums to recede.  

The medical evidence confirms that the Veteran's gums are receding and includes complaints of sore, bloody gums, but not a diagnosis of a dental disability, let alone one related to service.  

The absence of the same type of evidence formed the basis of the RO's July 2008 denial of the Veteran's claim of service connection for a dental disorder.

Having determined that new and material evidence has not been received, the Board may not reopen and must deny the claim of entitlement to service connection for a dental disorder.


3.  Disorders of the Right Side and Knees

In a rating decision dated in September 2008, the RO previously denied the Veteran's claims of service connection for a disorder of the right side, including cervical stenosis and arthritis, a left knee disorder and a right knee disorder (RO also denied the latter two disorders in August 2006).  In deciding these claims, the RO considered the Veteran's service treatment records and post-service VA and private treatment records.  

With regard to the claimed disorder of the right side and both knee disorders, the RO found that the Veteran was not treated for any of these conditions during service and, although he was receiving treatment for right-sided cervical stenosis and bilateral knee pain at the time of the claim, the evidence showed that these conditions were due to a work injury and not incurred in or caused by service.   

By letter dated the same month, the RO notified the Veteran of the rating decision and of his appellate rights with regard to that decision.  Thereafter, however, the Veteran did not appeal the decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008). 

The Veteran attempted to reopen these claims by written statement received in May and January 2010.  

The pertinent evidence that has been associated with the claims file since the RO's September 2008 rating decision includes service personnel records, post-service VA and private treatment records, reports of VA examinations, various articles, information from the State Department of Motor Vehicles, and written statements of the Veteran, multiple family members and his representative.  

With regard to the three claims at issue in this section of this decision, this evidence is new.  It is neither cumulative, nor redundant of the evidence previously of record.  It is not, however, material.  

By itself or when considered with the evidence previously of record, it does not relate to an unestablished fact necessary to substantiate these claims and does not raise a reasonable possibility of substantiating them.  

The Veteran's statements reflect his belief that the disorder of his right side and his left and right knee disorders are related to service.  The remainder of the lay statements do not refer to these conditions.

The new medical evidence of record establishes that, during the course of this appeal, the Veteran continued to receive treatment for a disorder of his right side and left and right knee disorders.  

During treatment visits, medical professionals attributed these disorders to various falls, most often the one that occurred in 2002, his 2003 stroke, and various motor vehicle accidents.  They did not relate these conditions to service.  

The articles and information from the State Department of Motor Vehicles do not refer to any of the disorders of the right side or knees.  

The absence of the same type of evidence - evidence that these disorders were incurred in or caused by service - formed the basis of the RO's September 2008 denial of these claims.  

Having determined that new and material evidence has not been received, the Board may not reopen the claims of entitlement to service connection for a disorder of the right side, including cervical stenosis and arthritis, and left and right knee disorders.


ORDER

Service connection for neuropathy is denied.

Service connection for a heart murmur is denied.

Service connection for muscle spasms is denied.

As new and material evidence has been received to reopen the claim of service connection for PTSD, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence not been received to reopen the claim of service connection for bilateral hearing loss, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  

A new and material evidence has not been received to reopen the claim of service connection for a dental disorder (claimed as cavities), the appeal to this extent is denied.

As new and material evidence has not been received to reopen the claim of service connection for a disorder of the right side, including cervical stenosis and arthritis, the appeal to this extent is denied.

As new and material evidence has not been received to reopen the claim of service connection for blurred vision, the appeal to this extent is denied.

As new and material evidence has not been received to reopen the claim of service connection for substance abuse, the appeal to this extent is denied.

As new and material evidence has not been received to reopen the claim of service connection for chronic fatigue, the appeal to this extent is denied.

As new and material evidence has not been received to reopen the claim of service connection for dizziness, the appeal to this extent is denied.

As new and material evidence has not been received to reopen the claim of service connection for a left knee disorder, the appeal to this extent is denied.

As new and material evidence has not been received to reopen the claim of service connection for a right knee disorder, the appeal to this extent is denied.

As new and material evidence has been received to reopen the claim of service connection for bipolar disorder/anxiety disorder/depression, the appeal to this extent is allowed, subject to the regulations controlling disbursement of VA monetary benefits.

As new and material evidence has not been received to reopen the claim of service connection for hemorrhoids (claimed as blood in the stools), the appeal to this extent is denied.


REMAND

Prior to adjudicating the claims of service connection for schizophrenia, a respiratory disorder, including asbestosis, as secondary to in-service asbestos exposure, PTSD, bilateral hearing loss and bipolar disorder/anxiety disorder/depression and the claim of entitlement to a TDIU rating, special home adaptation grant and specially adapted housing, additional action is necessary.  38 C.F.R. § 19.9 (2011).

First, when, as in this case, the Board reopens a claim after the RO denied reopening the same claim, the matter generally must be returned to the RO for consideration of the merits of the claim.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  

This is so because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied.  Id. at 403 (internal citations omitted).  

For the Board to then discuss the merits of the claim, it would be considering law that the RO had not already considered, possibly implicating 38 C.F.R. § 20.903(b).  Id.  In any event, the RO should consider the new evidence in the first instance and decide the claim on its merits so as to preserve for the claimant the one review on appeal as provided by 38 U.S.C.A. § 7104 (West 2002).  Id. at 399.  

Second, during the course of this appeal, VA assisted the Veteran in the development of his claim of service connection for PTSD by affording him a VA examination, during which an examiner discussed whether the Veteran had PTSD.  The report of this examination is inadequate to decide this claim as well as the claims of service connection for schizophrenia and bipolar disorder/anxiety disorder/depression.  

Therein, the examiner refrained from rendering a mental health diagnosis on the basis that the Veteran was malingering.  She reviewed the claims file in its entirety but in support of her action, referred solely to a January 2011 VA hospitalization record also showing that that the Veteran was malingering.  

While the Veteran might have malingered while undergoing certain evaluations during the course of this appeal, on other occasions medical professionals  diagnosed him with mental health disorders.  The question is thus whether any of these disorders, even if presently not evident, is related to the Veteran's active service.

A review of the claims file reflects that the Veteran entered service expecting to train in a field other than that which was eventually offered him, causing him and his mother great disappointment and stress.  

According to service personnel records and a performance evaluation, he nonetheless did well for at least a year, when he undertook action resulting in a court martial.  Just prior to the court martial, he reported depression, nervousness and feeling shaky.  He claims that, later in the brig, he was raped as the guards watched.  Since then, he reports experiencing a downward spiral with respect to substance abuse and mental health difficulties.  

To date, no examiner has reviewed all of the lay statements of record, the service treatment and personnel records and various articles the Veteran has submitted in support of his claim and offered an opinion as to the etiology of the psychiatric disorders diagnosed during the course of this appeal.  

Such an opinion is necessary as the lay statements establish continuity of mental health symptomatology since the Veteran first reported such symptomatology in service.  

Third, during the course of this appeal, the RO did not afford the Veteran VA examinations of the Veteran's respiratory complaints and hearing loss.  

The Veteran asserts that he developed a respiratory disability during service when exposed to asbestos and fuel.  He asserts that he developed the hearing loss during service when exposed to noise from operating the fuel system, which serviced, in part, helicopters, and participating in military exercises on a ship.  

Post-service treatment records reflect that the Veteran currently has a respiratory disability variously diagnosed including as chronic obstructive pulmonary disease and hearing loss.  His service personnel records confirm that he operated and maintained a fuel station and served on a ship.  

It is possible his duties in this regard exposed him to asbestos, fuel and noise, as alleged.  To date, however, VA has not obtained opinions addressing whether the Veteran's current respiratory disability and hearing loss are related to his active service, including the alleged exposure.      

The Board defers a decision on the inextricably intertwined claims for a TDIU rating, special home adaptation grant and specially adapted housing until such time as the RO completes the development requested in this remand.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should have the Veteran scheduled for a VA psychiatric examination.  The examiner should be advised that the Veteran is competent to describe lay-observable mental health symptoms he has experienced, such as depression, sadness, anxiety and nervousness, and that any medical opinion provided should contemplate these reported symptoms.  The examiner is advised to then proceed with the instructions that follow.  

a.  Review all pertinent documents in the claims file, including the Veteran's service treatment records, service personnel records, lay statements and submitted articles, statements of his family members, and VA and private treatment records with psychiatric diagnoses;    

b.  Record in detail the Veteran's in-service and post-service history of mental health symptoms and an explanation of the circumstances surrounding his in-service court martial and subsequent assault; 

c.  Diagnose any psychiatric disability shown to exist;

d.  Offer an opinion as to whether such disability is at least as likely as not related to the Veteran's active service, including the documented in-service mental health symptoms;

e.  If no such disability exists, review the claims file and offer an opinion as to whether any psychiatric disability diagnosed during the course of this appeal is at least as likely as not related to the Veteran's active service, including the documented in-service mental health symptoms;

f.  Provide detailed rationale, with specific references to the record, for the opinions expressed; and   

g.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

2.  The RO should have the Veteran scheduled for a VA respiratory examination.  The examiner is advised that the Veteran is competent to describe lay-observable respiratory symptoms he has experienced, such as shortness of breath and difficulty breathing, and that any medical opinion provided should contemplate these reported symptoms.  The examiner is asked to then proceed with the instructions that follow.  

a.  Review all pertinent documents in the claims file, including the Veteran's service personnel records and lay statements and VA and private treatment records with respiratory diagnoses;    

b.  Record in detail the Veteran's in-service and post-service history of respiratory symptoms and exposure to asbestos and fuel; 

c.  Diagnose any respiratory disability shown to exist;

d.  Offer an opinion as to whether such disability is at least as likely as not related to the Veteran's active service, including any exposure to asbestos and fuel he might have had operating and maintaining a fuel system and serving on a ship;  

e.  Provide detailed rationale, with specific references to the record, for the opinions expressed; and   

f.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  The RO also should have the Veteran scheduled for a VA audiological examination.  The examiner is advised that the Veteran is competent to describe lay-observable hearing difficulty he has experienced and noise to which he was exposed over the years and that any medical opinion provided should contemplate these difficulties and exposure.  The examiner is advised to then proceed with the instructions that follow.  

a.  Review all pertinent documents in the claims file, including the Veteran's service personnel records;    

b.  Record in detail the Veteran's in-service and post-service history of noise exposure and hearing difficulties; 

c.  Offer an opinion as to whether the Veteran's hearing loss is at least as likely as not related to his active service, including any exposure to noise he might have had operating and maintaining a fuel system and serving on a ship;  

d.  Provide detailed rationale, with specific references to the record, for the opinions expressed; and   

e.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

4.  The Ro then should review the examination reports to ensure that they include all requested information and, if not, return them to the examiner for correction.  

5.  After completing all indicated action to the extent possible, the RO readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


